The prior action is being vacated.


DETAILED ACTION
This office action is in response to the amendment filed on 02/15/2022.
Claims 1-4 are currently pending and have been examined.
Claims 1 and 4 have been amended by Applicant.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Specification does not assign or suggest a particular definition to the term “learned model” or otherwise indicate that this term is used in a manner other than its ordinary and customary meaning.  The specification, as published, or as originally filed, only presents what the claimed/specified “learned model” does/makes/produces (i.e., data, step(s) of determination, etc.), what data input it uses, what type of data is being input into it, when and with what type of input/data input it is being created, what features are used (network, method, function) to create it, where it is stored, that, per Para [0086] of the published specification, “learned model 25” is a product/result of execution of learning program 21 by CPU 20,” BUT, HOWEVER, the specification does not provide any evidence or definition of what the term “learned model” is, or would be. Therefore, in determining the ordinary and customary meaning of the claim term “learned model,” as a part of a well-known in the art computerized/machine learning, as viewed by a person of ordinary skill in the art, it is appropriate to consult a general dictionary definition of the word “learned model,” as a part of a well-known in the art computerized/machine learning, for guidance.  Comaper Corp. v. Antec, Inc., 596 F.3d 1343, 1348 (Fed. Cir. 2010).
The ordinary meaning of the word “learned model,” as a part of a well-known in the art computerized/machine learning, includes “built, by machine learning algorithms, a model based on sample 
https://en.wikipedia.org/wiki/Machine_learning#Training_models (last visited 02/26/2022).
Therefore, the claimed/specified term “learned model” will be interpreted as a well-known in the art “computer algorithm/software/module/program” capable of to be programmed to execute all steps required to solve a problem at hand.

Claim Interpretation
1.	Applicant appears not to argue, in remarks, filed on 02/15/2022, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 1 and 4) from the previous office action.
	
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome 112(b) or 112 2nd paragraph rejections to claims 1-4 from the previous Office Action.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
2.1.1	Claim 1, as recently amended, recites the following newly added limitation(s)/feature(s): “image information that has been acquired during a current trip of a vehicle and that is input, by determination unit, into a learned model;” “driving information that is input, by the determination unit, into the learned model;” and “the learned model that is being created using image information that has been collected in a specific situation during manual driving for a driver who is manually driving the vehicle, and using the driving without indication of when (emphasis added) the claimed/specified “specific situation during manual driving” takes place, whether before, or during the claimed/specified current trip, which renders the claim indefinite.
	In other words, IT IS UNCLEAR TO UNDERSTAND whether the claimed/specified “learned model” already existed when both claimed/specified “image information acquired during a current trip of a vehicle” and  “driving information” were input into the learned model that is being created ONLY in a specific situation during manual driving, or not, which renders the claim indefinite. Clarification/appropriate correction is required.
	The specification, as originally filed, or as published, is silent about whether the claimed/specified “learned model” already existed when both claimed/specified “image information acquired during a current trip of a vehicle” and  “driving information” were input into the learned model that is being created ONLY in a specific situation during manual driving, or not, which renders the claim indefinite. Clarification/appropriate correction is required.
	Additionally, fig. 4 of the specification, as originally filed, or as published, presents that image information A and driving information A are being input into learning unit 252 and then learned mode 25(20D) is being created, and per Para [0053] of the specification, at least as published, image information A (peripheral situation around the vehicle 12) and driving information A (data relating to the behavior of the vehicle 12) have been collected in a specific situation during manual driving and stored in the learning data 23, while fig. 5 of the specification, as originally filed, or as published, presents that image information B and driving information B are being input directly into learned mode 25(20D), and then, per Para [0089] of the specification, at least as published, determination unit 262 determines whether or not the current situation is a ‘specific situation,’ which is also unclear whether the claimed/specified “learned model” already existed when both claimed/specified “image information acquired during a current trip of a vehicle” and  or not, which renders the claim indefinite. Clarification/appropriate correction is required.
	For the purpose of this examination, it will be interpreted that the claimed/specified “learned model” DID NOT exist before the specific situation during manual driving took place during the current trip, when a necessity aroused for both claimed/specified “image information acquired during a current trip of a vehicle” and  “driving information” to be input into learned model that is being created ONLY in specific situation during manual driving, similar to how it was originally claimed/presented, during the previous examination by the previous examiner.  
2.1.2	Claims 2-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph / 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20200283007), hereinafter Choi, in view of Altman (US 20210116907), hereinafter Altman, and further in view of Ito (US 20210026349), hereinafter Ito.
	Regarding claim 1, Choi teaches a vehicle travel system, comprising:
a determination unit (see at least Choi P. [0061]: “According to an example, the diagnostic module 310, the driving mode determination module 320, and the vehicle control module 340 may be included in one or more controllers. According to an example, the controller may be implemented as an MCU or an ECU.”) that inputs image information that has been acquired during a current trip of a vehicle into a learned model (see at least Choi, Para [0059-0064, 0077-0138, 0146-0147, 0152-0153]: teaching various computerized modules of vehicle control apparatus 300; see at least Choi P. [0075]: “For this purpose, the vehicle 110 may include a device for acquiring information about the driver, such as an internal camera or a smart band. In this case, if information about the driver can be obtained, the device is not limited to the specific device.”), and that shows at least a current peripheral situation around the vehicle (see at least Choi P. [0099]: “In this case, the remote driver of the remote control center 130 may perform remote driving by using detection information such as the image capturing the surroundings of the vehicle 110.”), the vehicle having a driving mode that is (see at least Choi P. [0076]: “For example, when the vehicle 110 travels, the internal camera disposed inside the vehicle 110 may acquire the driver's image and stores the initial driver's state, and the internal camera may detect whether the driver is present, the driver's gaze, movement or postures of the driver and may compare with the initial driver's state to continuously check the driver's condition.”; P. [0082]: “According to an example, the driving mode determination module 320 may determine the driving mode as the remote driving mode if it is determined that an abnormality has occurred in the driver's state based on the driver state information. That is, if it is determined that the driver cannot confirm driving or cannot drive the vehicle, such as when the driver is unconscious, the driving mode determination module 320 may determine the driving mode to the remote driving mode.”); 
While Choi does not verbatim use the term “learned model”, Choi renders obvious inputs driving information into the learned model, the driving information indicating a state of current manual driving and at least a peripheral situation around the vehicle, the learning model being created using image information that has been collected in a specific situation during manual driving for a driver who is manually driving the vehicle, and using the driving information that shows the state of the manual driving (see at least Choi P. [0076]: “For example, when the vehicle 110 travels, the internal camera disposed inside the vehicle 110 may acquire the driver's image and stores the initial driver's state, and the internal camera may detect whether the driver is present, the driver's gaze, movement or postures of the driver and may compare with the initial driver's state to continuously check the driver's condition.”; P. [0082]: “According to an example, the driving mode determination module 320 may determine the driving mode as the remote driving mode if it is determined that an abnormality has occurred in the driver's state based on the driver state information. That is, if it is determined that the driver cannot confirm driving or cannot drive the vehicle, such as when the driver is unconscious, the driving mode determination module 320 may determine the driving mode to the remote driving mode.”), and
that shows at least a peripheral situation around the vehicle (see at least Choi P. [0099]: “In this case, the remote driver of the remote control center 130 may perform remote driving by using detection information such as the image capturing the surroundings of the vehicle 110.”), and 
(see at least Choi P. [0136]: “The driving mode determination module 320 analyzes the determination result signal.”; P. [0082]: “According to an example, the driving mode determination module 320 may determine the driving mode as the remote driving mode if it is determined that an abnormality has occurred in the driver's state based on the driver state information. That is, if it is determined that the driver cannot confirm driving or cannot drive the vehicle, such as when the driver is unconscious, the driving mode determination module 320 may determine the driving mode to the remote driving mode.”); and
a switching unit that, when it is determined by the determination unit that the current peripheral situation corresponds to the specific situation, configured to switch the manual driving to the remote driving (see at least Choi P. [0082]: “According to an example, the driving mode determination module 320 may determine the driving mode as the remote driving mode if it is determined that an abnormality has occurred in the driver's state based on the driver state information. That is, if it is determined that the driver cannot confirm driving or cannot drive the vehicle, such as when the driver is unconscious, the driving mode determination module 320 may determine the driving mode to the remote driving mode.”).
In the same field of endeavor, Altman teaches using a learned model to process inputs including sensor information and determine a remote operation of a vehicle using said learned model (see at least Altman, Para [0011, 0021-0034, 0038-0055, 0057-0058, 0061-0067, 0073-0109]: teaching various computerized electronic modules of primary vehicle systems/subsystems; see at least Altman P. [0003]: “Some embodiments of the present invention include devices, systems, and methods of autonomous driving and tele-operated vehicles. For example, a vehicular Artificial Intelligence (AI) unit is configured: to receive inputs from a plurality of vehicular sensors of a vehicle; to locally process within the vehicle at least a first portion of the inputs; to wirelessly transmit via a vehicular wireless transmitter at least a second portion of the inputs to a remote tele-driving processor located externally to the vehicle; to wirelessly receive via a vehicular wireless receiver from the remote tele-driving processor, a remotely-computed processing result that is received from a remote Artificial Intelligence (AI) unit; and to implement a vehicular operating command based on the remotely-computed processing result, via an autonomous driving unit of the vehicle or via a tele-driving unit of the vehicle.”).
In the same field of endeavor, Ito teaches vehicle’s capability of determining for a step for vehicle driving being switched between manual driving and remote driving during or while manual driving (see at least Ito, fig. 1-2, 5, Para [0029-0030, 0048]: teaching vehicle control section 126A that acquires operation information relating to independent travel that includes control signals from other ECUs, or sensor signals from various sensors (image sensors, laser radar sensors, or the like) installed in the vehicle; vehicle control section 126A that switches between the independent autonomous driving mode, the remote driving mode, and the manual driving mode based on various acquired information; while traveling in the manual driving mode or the independent autonomous driving mode, each of the vehicles 12A, 12B, 12C that executes the vehicle control sequence illustrated in FIG. 5 when switching to travel in the remote driving mode. 
Although the Ito reference does not explicitly teach on sensed conditions of driver/occupant of vehicle beside or in addition to sensed conditions of environment or surrounding around vehicle during or while manual driving, the Examiner finds that the Ito reference is an analogous art, because both Applicant and Ito teach on step for switching from manual driving to remote driving based on sensed information during or while manual driving. 
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use the known technique of using a learned model to process inputs including sensor information and determine a remote operation of a vehicle using said learned model as taught by Altman in image comparison for determination of manual driving inputs in order to determine if a vehicle should be switched to remote driving in the event of an emergency with a reasonable expectation of success, and 
to use the known technique of using an execution of vehicle control sequence, when switching to travel in the remote driving mode, while traveling in the manual driving mode or the independent autonomous driving mode (see Ito reference, Para [0048]) (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 2, Choi teaches the system of claim 1.
	Choi further teaches wherein the driving information showing the state of the manual driving includes behavior information detected by behavior sensors that detect behavior of the vehicle (see at least Choi P. [0004]: “Autonomous driving technology basically controls the behavior of the vehicle by sensing the surroundings of the vehicle or the driving information of the vehicle by the sensor mounted on the vehicle, and generating a control signal using the sensed information and outputting the control signal to the driving device of the vehicle.”; P. [0046]: “One or more component devices 200 may be classified into various groups according to functions and purposes. For example, the one or more component devices 200 may include the image acquisition group 210 for acquiring an image around the vehicle, the target acquisition group 220 for acquiring target information around the vehicle, and the vehicle information acquisition group 230 for acquiring the vehicle information, the control signal generation group 240 for generating the control signal for controlling the behavior of the vehicle, and the driving group 250 for receiving and driving the control signal.”).

Regarding claim 3, Choi teaches the system of claim 1.
Choi further teaches wherein the driving information showing the state of the manual driving includes bioinformation detected by biosensors that detect a biological state of the driver (see at least Choi P. [0076]: “For example, when the vehicle 110 travels, the internal camera disposed inside the vehicle 110 may acquire the driver's image and stores the initial driver's state, and the internal camera may detect whether the driver is present, the driver's gaze, movement or postures of the driver and may compare with the initial driver's state to continuously check the driver's condition.”).

	Regarding claim 4, Choi teaches the system of claim 1.
	Choi further teaches further comprising a notification unit that, when the driving mode is switched from manual driving to remote driving by the switching unit, transmits a switching notification to an operator who will perform the remote driving to switch from the manual driving to the remote driving (see at least Choi P. [0036]: “In addition, in the case that it is determined that the autonomous driving of the vehicle 110 is impossible, the vehicle 110 may request the remote control to the remote control center 130 that is external to the vehicle, and may remotely operate by the remote control center 130.”; P. [0042]: “The remote control center 130 performs remote control of the vehicle 110 for the vehicle 110 requesting remote control. That is, the remote control center 130 may receive the remote control request signal from the vehicle 110” *Examiner notes that it is plainly obvious that a remote operator who is to take over control of the vehicle would be notified that they were to take control of the vehicle and that the control mode of the vehicle was about to be switched.).

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-4 have been considered but are moot in view of the new ground(s) of rejection in the current Office Action. 
2.	Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
3.	Although the Applicant has amended claims by amending and/or revising some or certain limitations/features into recently amended independent/dependent claims by re-phrasing or modifying some verbiage and claim language, the Examiner finds that scope of the claims has not changed, although language-wise the amended claims look and sound differently from how they looked and sounded when were originally filed. The examiner also finds that the scope of the amended claims that has not changed resulted in maintaining the same number of the same previously cited prior art references that have not changed as well. Therefore, it is believed that the rejection should be maintained.


	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662